Citation Nr: 1411186	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  07-13 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico




THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an innocently acquired psychiatric disorder, including major depressive disorder.




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to June 1992.

This initially came before the Board of Veterans' Appeals (Board) on an appeal from a September 2006 rating decision issued by the RO.  The Board remanded the case in June 2011 and June 2013 for additional development of the record.

The Veteran testified at a hearing before a decision review officer (DRO) at the RO in May 2007.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is being remanded to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

With regard to the claimed hypertension, the Veteran was first examined in November 2011.  The Board found that examination to be inadequate and the claim was remanded for another examination that was performed in September 2013.  That examination is likewise inadequate.  

While the examiner relied largely on the fact that the Veteran was not diagnosed or treated for hypertension in service or until 15 years after service, she did not discuss the several episodes of high blood pressure recorded in service (not a single high reading as the November 2011 examiner stated).  There were multiple high readings between 1989 and 1991, although normal blood pressures were also recorded during this time period on other occasions.  

Similarly, the opinion provided as to secondary service connection is not adequate.  While the examiner noted that hypertension was a distinct medical entity from the Veteran's other disabilities, she did not address the issue, brought up in the November 2011 opinion, that the Veteran's blood pressure could be impacted by the chronic pain from his service-connected disabilities.  

While the November 2011 examiner referred to any relationship between pain and blood pressure as transient, the Board had previously found that an insufficient rationale was given as to whether the Veteran's blood pressure was not aggravated by his chronic pain in that examination, and the issue was not addressed at all in September 2013.

The Veteran was also afforded a psychiatric examination in September 2013.  The examiner was asked to provide an opinion as to whether there was a relationship between the diagnosed depression to an event or incident of service or otherwise with the service-connected disabilities.  

The examiner indicated that he was unable to provide an opinion because the Veteran did not currently have a mental disorder.  However, numerous prior private and VA medical records show that the Veteran was diagnosed with depression at various times after he filed his claim and was in fact granted Social Security Administration (SSA) disability benefits for depression while this appeal was pending.  

The requirement that the Veteran have a current disability is satisfied if the disorder is present at any time during the appeal period.  

Thus, an opinion is required as to whether the Veteran had a mental disorder that was due to his service or his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action to obtain an opinion (an in person examination is not necessary) as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's hypertension had its clinical onset during service or was caused or aggravated (made permanently worse) by his service-connected disabilities. 

The examiner must provide a complete rationale for his or her conclusions.  In doing so, the examiner should discuss the multiple elevated blood pressure noted during service.  The examiner should also address that the claimed hypertension was aggravated by pain attributable to the Veteran's service-connected disabilities.  .

2.  The RO should also undertake to obtain an addendum opinion from the examiner who conducted the September 2013 examination or another examiner to determine the nature and likely etiology of the claimed psychiatric disorder.  

After reviewing the entire record, the examiner should offer an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran suffered from current psychiatric disability including any manifested by depression that had its clinical onset during service or was due to an event or incident of that period of service or otherwise was caused or aggravated (made permanently worse) by his service-connected disabilities.  

The examiner should provide a complete rationale for his or her conclusions.  

In so doing, the examiner should address the private medical records relating a deterioration in the Veteran's mental state to his physical problems and a November 2007 diagnosis of depression secondary to physical conditions.

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  Any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



